Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group II in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 2 is indefinite for respectively reciting ‘a method for in situ and real time quality control of an additive manufacturing process in an ion and electron beams, microwave or laser sintering or melting setup, using an ion and electron beams, 30microwave or laser 
for instance:  
A) …manufacturing process in an ion and electron beams, microwave or laser sintering or melting setup, 
as it is not clear whether the manufacturing process is performed in 
(an ion and electron beams) or (microwave or laser sintering or melting setup)
or whether one of the microwave or laser sintering or melting setup
 	Similarly, the following limitations are vague/vague: 
        B)… using an ion and electron beams, 30microwave or laser source and an ion and electron beams, microwave or laser focusing device 
      C) controlled by an ion and electron beams, microwave or laser electronics for focusing an ion 25and electron beams, microwave or laser beam on a process surface of a sintering or melting body in an ion and electron beams, microwave or laser irradiation focused spot with controllable ion and electron beams, microwave or laser parameters  during the running 5additive manufacturing process, 

          E)… manufacturing parameters via a feedback loop from the processing unit to the ion and electron beams, microwave or laser electronics for application of the improved additive manufacturing parameters in the upcoming ion and electron beams, microwave or laser sintering or melting step.
Since it is not clear as  
As the scope of the claim should be concise and without any ambiguity. The applicant may use correct “,” as well as “and” or “or” between the steps or items of the method performance and may use for example “one of the” list items.  Appropriate corrections required. 
Claims 5 and 6 are indefinite for reciting, respectively, ‘wherein important features from the measured sensor signals are extracted by using standard Fourier transform as part of the algorithmic framework in the processing unit; wherein important features from the measured sensor signals are extracted by using neural networks for both features extraction and classification 20as part of the algorithmic framework in the processing unit’ as it is not clear what are “important features”, thus making the scope of the claim indefinite.  

Claims 3-7 are rejected because of dependency. 

Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but might be allowable if no longer the base claim is rejected under USC 112b and 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over“Hall” et al., US 20180154484 A1, and further in view of “Lapotko” et al., US 20190345478 A1.
Regarding claims 2, Hall teaches a method for in situ and real time quality control (see figs. 1-36 and abstract) of an additive manufacturing process in an ion and electron beams (see figs. 1-5 and at least pa. 0001), microwave or laser sintering or melting setup (see pa. 0041, 0045, 0001 figs. 1-36 and abstract, field of invention), using an ion and electron beams,  30microwave or laser source and an ion and electron beams, microwave or laser focusing device controlled by an ion and eelectron beams, microwave or laser electronics for focusing an ion 25and electron beams, microwave or laser beam on a process surface of a sintering or melting body in an ion and electron beams, microwave or laser irradiation focused spot with controllable ion and electron beams, microwave or laser parameters during the running 5additive manufacturing process (see at least pa. 0041, 0045, see figs. 1-36), 
the method comprising:
real time detection of acoustic waves emitted through the process zone and induced by the sintering or melting pulses by using at least one optical fiber sensor in , fibre interferometers or Fabry-Perot structures (see at least figs. 3-25 and parag. 0125, 0093), 
and the at least one optical fiber sensor respectively a fiber axis is positioned  relative to the process axis, (see fig. 17 and parag. 0093)  
-transfer of the measured sensor signals via at least one signal line to a processing unit (clearly shown in at least figs. 1-3, 38 and 25), 
- digitizing measured sensor signals and subsequent analysis of the digitized sensor signals in the processing unit by an algorithmic 20framework providing extraction and classification of measured acoustic emission features for quality control of the sintering or melting process (see at least figs. 1-8 and pa. 0076), 
- determination of improved future additive manufacturing parameters, before 25- transfer of the improved additive manufacturing parameters via a feedback loop from the processing unit to the ion and electron beams, microwave or laser electronics for application of the improved additive manufacturing parameters in the upcoming ion and electron beams, microwave or laser sintering or melting step (clearly shown in at least  figs.1 and 36, more specifically, figs. 1-24 and the 2 pages of figs. 36 and at least pa. 0047-0050, 0064, 0069, 0083-0084). 
However, Hall does not explicitly teach the above the at least one optical fiber sensor respectively a fiber axis is tilted in an angle of 15range 00 to 900 relative to the process axis.  Nonetheless, though it is arguably the limitation at least with regard to 00 is inherent, for clarity reason, Hall teaches optical sensing system (see below) that includes the is limitation (see photodetectors in at least fig. 4, PD, PDR and pa. 0008) it 
Hall does not explicitly teach that the above the at least 10one optical fiber sensor is arranged separated from the sample and source alongside a process axis between the ion and electron beams, microwave or laser source and the ion and electron beams, microwave or laser irradiation focused spot.  
	Lapotko teaches heating of metallic/gold nanoparticles see parag. 0029 [i.e., sintering] that uses multi-fiber optic sensors with feedback loop to a processing unit shown in fig. 17-18, pa. 0093-). Thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Hall’s fiber optic sensor with the fiber sensor(s) and its feedback loop to the processor and with signal line so as to provide an efficient easy analysis of the Additive in a manufacturing process. 
 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of Hall and Lapotko and the motivation is incorporated herein in rejection of the following claims as follows:
 5 105. The method for in situ and real time sintering or melting quality control according to claim 2, wherein important features from the measured sensor signals are extracted by using standard Fourier transform as part of the algorithmic framework in the processing unit (see at least pa. 0108, noting that “important features” is a broad limitation).  
 
7. The method for in situ and real time sintering or melting quality control according to claim 2, wherein a multiplicity of fiber optical sensors surrounding the process axis symmetrically is used for 25measuring acoustic emission, while all optical fiber sensors, respectively their fibre axis are tilted in equal angles with respect to the process axis (see fig. 1-3 and at least parag. 0048, 0065, 0067, 0072).

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20190345478 A1
US 20180154484 A1
US 20180117845 A1
US 20180039035 A1
US 20170336566 A1
US 20170304894 A1
US 20170239719 A1
US 20170219792 A1
US 20170219790 A1
US 20170165751 A1
JP 2016099458 A
WO 2016080195 A1

US 20150346445 A1
US 20150072337 A1
US 20140314382 A1
US 20140016905 A1
US 20130028563 A1
US 20120045166 A1
US 20110110635 A1
US 7116912 B2
US 20060211294 A1
US 20060045417 A1
US 6952532 B2
US 6868219 B2
US 20030174953 A1
US 6584257 B1
US 6562523 B1
US 20030053786 A1
US 20030016924 A1
US 20020197032 A1
US 20020019305 A1
US 20020008463 A1
US 6305848 B1
US 20010030855 A1
US 20010002943 A1

EP 753777 A2
US 5412497 A
EP 581680 A1
US 5076881 A
US 4980007 A

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.